Citation Nr: 0812071	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-36 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently evaluated as 10 
percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
seizure disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative joint disease of the left knee.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative joint disease of the right knee.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
depression.

6.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 20 
percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to April 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  

In January 2008, the veteran presented testimony by the use 
of video conferencing equipment at a hearing conducted at the 
Muskogee RO before a Veterans Law Judge (VLJ) sitting in 
Washington, DC.  A transcript of this hearing is in the 
veteran's claims folder.

During his January 2008 hearing, the veteran testified that 
he cannot work because of his service-connected disabilities.  
The Board refers the issue of total disability based on 
individual unemployablility (TDIU) to the RO for any 
necessary development.  

The issues of whether new and material evidence has been 
submitted to reopen claims for entitlement to service 
connection for degenerative joint disease of the right knee 
and depression and entitlement to an increased evaluation for 
degenerative disc disease of the lumbar spine are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's degenerative disc disease of the cervical 
spine is not productive of forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; a combined range of motion of the cervical spine not 
greater than 170 degrees; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.

3.  The RO denied a claim of entitlement to service 
connection for seizures in a final rating decision dated in 
October 2002; the veteran did not appeal the RO's decision 
within the applicable time period.
 
4.  Evidence received since the final October 2002 rating 
decision, when considered with previous evidence, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a seizure disorder.

5.  The RO denied a claim of entitlement to service 
connection for left knee degenerative joint disease in a 
final rating decision dated in October 2002; the veteran did 
not appeal the RO's decision within the applicable time 
period.
 
6.  Evidence received since the final October 2002 rating 
decision, when considered with previous evidence, does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim of service connection for left knee 
degenerative joint disease.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the cervical spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic 
Code 5237 (2007).

2.  The October 2002 rating decision denying service 
connection for a seizure disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002).
 
3.  Evidence received since the October 2002 rating decision 
denying service connection for a seizure disorder is new and 
material, and the veteran's claim of entitlement to service 
connection for a seizure disorder has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  The October 2002 rating decision denying service 
connection for left knee degenerative joint disease is final.  
38 U.S.C.A. § 7105(c) (West 2002).

5.  Evidence received since the October 2002 rating decision 
denying service connection for left knee degenerative joint 
disease is not new and material, and the veteran's claim of 
entitlement to service connection for left knee degenerative 
joint disease has not been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. 
§ 3.156(a) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claim for left 
knee degenerative joint disease, a letter dated in September 
2004 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter advised 
the veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  Finally the letter advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

That was done here in the September 2004 letter for the claim 
for left knee degenerative joint disease.  Specifically, in 
the letter, the RO provided the veteran with a definition of 
new and material evidence as well as the criteria necessary 
to establish service connection.  The letter also satisfied 
Kent in that it notified the veteran that his original claim 
was denied because there was no evidence showing this 
disability either incurred in or was aggravated by his active 
military service.  The veteran was informed that he needed to 
submit new and material evidence related to this fact in 
order to raise a reasonable possibility of substantiating his 
claim that was not simply repetitive or cumulative of the 
evidence on record when his claim was previously denied.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In a letter dated in December 2007, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection for left knee 
degenerative joint disease is not warranted.  

Regarding the claim for entitlement to service connection for 
a seizure disorder, the VCAA emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order for a claim to be substantiated, and it affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  In this case, the RO had a duty to 
notify the veteran what information or evidence was needed in 
order reopen a claim for service connection for a seizure 
disorder.  VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  In the 
decision below, the Board has reopened the veteran's claim 
for service connection for a seizure disorder, and therefore, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the provisions 
of the VCAA and the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Turning to the veteran's claim for an increased evaluation 
for degenerative disc disease of the cervical spine, prior to 
initial adjudication of the veteran's claim, a letter dated 
in September 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter advised the veteran what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  Finally the letters 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  

In a letter dated in December 2007, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Further, since the veteran did not submit any 
additional evidence after the December 2007 VCAA letter was 
sent to him, and the veteran did not inform VA of any 
outstanding evidence relevant to his claim during his January 
2008 hearing, the failure by the VA regional office to 
conduct a subsequent readjudication is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  See generally 
Medrano v. Nicholson, 21 Vet. App. 165 (2007).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the Board does acknowledge that the RO did not 
provide the veteran with fully compliant notice in connection 
with the holding of Vazquez-Flores for his claim for an 
increased evaluation for degenerative disc disease of the 
cervical spine prior to the initial rating decision in 
November 2004.  Nevertheless, the RO did send the veteran 
letters in September 2004 and December 2007, which did meet 
the notification requirements.  Further, as will be discussed 
below, the veteran has shown actual knowledge of the elements 
of Vazquez-Flores.  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation. Specifically, the September 2004 letter stated, 
"To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  
The December 2007 letter listed examples of evidence that the 
veteran should tell VA about or provide regarding his 
disability evaluation including statements from employers as 
to job performance, lost time, or other information regarding 
how his condition affects his ability to work.  The December 
2007 letter also noted that such evidence could be statements 
discussing his disability symptoms from people who have 
witnessed how they affect him and information about on-going 
treatment records, including VA records.  The December 2007 
letter also advised the veteran to notify VA if there was any 
other information or evidence that he believed would support 
his claim or provide it to VA.  As such, the notice letters 
in this case did indicate that the veteran must provide or 
ask VA to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, the veteran was afforded two VA 
examinations in November 2004 and June 2007 to assess the 
level of severity of his disability and its impact on his 
employment and daily life.  Moreover, the veteran testified 
in January 2008 about the impact of his disability on his 
daily activities and its level of severity, demonstrating 
actual knowledge of these elements.  See Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The December 2007 letter also notified the veteran that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  That letter indicated that disability rating can 
be changed when there are changes in the condition.  The 
letter stated that a rating will be assigned from 0 percent 
to 100 percent depending on the disability involved and 
explained that VA uses a schedule for evaluating disabilities 
that is published in Title 38, Code of Regulations, Part 4.  
It was also noted that a disability evaluation other than the 
level found in the schedule for a specific condition can be 
assigned if the impairment is not adequately covered by the 
schedule.  The December 2007 letter further indicated that 
evidence of the nature and symptoms of the disability, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment would be considered in 
determining the disability rating.  

Additionally, as will be discussed below, the veteran is 
currently assigned a 10 percent disability evaluation for 
degenerative disc disease of the cervical spine pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5237.  The veteran was 
provided the regulations containing the criteria necessary 
for a higher rating pertaining to his claim in the August 
2005 statement of the case (SOC) and the claim was 
subsequently readjudicated in a June 2007 supplemental 
statement of the case (SSOC).  Further, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Importantly, the veteran was afforded two VA 
examinations and testified at a hearing, during which times 
he provided evidence regarding why he felt his service-
connected disability warranted a higher rating.  Viewed in 
such context, the essential fairness of the adjudication and 
the veteran has had a "meaningful opportunity to participate 
effectively."  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. 
Cir. 2004).  Further, the Board finds that the September 2004 
and December 2007 notice letters and opportunity to develop 
the case as mentioned above provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, slip 
op. at 9.  
        
Based on the foregoing, the Board finds that the veteran was 
informed of or had actual knowledge of the information and 
evidence necessary to substantiate his claim for an increased 
evaluation and satisfied the additional notice requirements 
of Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  See Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claims.  The 
veteran was also afforded VA examinations in November 2004 
and June 2007.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them a SOC and SSOC, which informed them of the 
laws and regulations relevant to the veteran's claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


LAW AND ANALYSIS

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently evaluated as 10 
percent disabling.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424, 
2007 WL 4098218, at *3 (U.S. Vet. App. Nov. 19, 2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran's service-connected degenerative disc disease of 
the cervical spine is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 10 percent disability evaluation is 
assigned when there is forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent disability evaluation is warranted when there is 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007).  See also 38 C.F.R. § 4.71a, Plate V (2007).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (1).  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, or 
under the General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher evaluation 
for that segment.  Note (2).

In considering the evidence of record under the laws and 
regulations as outlined above, the Board finds that the 
veteran is not entitled to an increased evaluation in excess 
of 10 percent for his service-connected degenerative disc 
disease of the cervical spine.  In this regard, the evidence 
of record did not show forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
In this regard, during the November 2004 VA examination, 
there was normal musculature of the neck, no spasm, no 
tenderness, no weakness, and motor function was intact 
without any weakness or atrophy.  No fixed deformity was 
noted and sensory function was intact.  Specifically, flexion 
was 30 degrees without pain and 40 degrees with pain and the 
combined range of motion was 220 degrees without pain and 230 
with pain.  Additionally, the veteran reported no history of 
any incapacitation requiring bed rest during the last twelve 
months because of his neck.  During the June 2007 VA 
examination, there was no fixed deformity, musculature of the 
neck was normal, no weakness, no tenderness, and no spasms.  
Motor function was intact without weakness or atrophy and 
reflexes and sensory function was normal.  Flexion was 40 
degrees with no pain noted.  Range of motion was 225 degrees 
and 230 with pain.  Further, the veteran's posture and gait 
were normal and he used no braces during both examinations.  
Moreover, there were no periods of incapacitation in the last 
twelve months.  As such, the veteran's service-connected 
degenerative disc disease of the cervical spine had not been 
shown to more nearly approximate the criteria for a higher 
rating under 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237 
or 5243.  

As noted above, staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218, at *3 (U.S. Vet. 
App. Nov. 19, 2007).  However, in this case, the factual 
findings do not demonstrate that at any time during this 
appeal that the veteran's service-connected degenerative disc 
disease of the cervical spine warranted a higher rating.  As 
such, entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine is denied.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243; Hart v. 
Mansfield, No. 05-2424, 2007 WL 4098218, at *3 (U.S. Vet. 
App. Nov. 19, 2007).  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected 
degenerative disc disease of the cervical spine is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain, tension, 
flare-ups, and tightness; however, these symptoms are 
contemplated in the currently assigned 10 percent disability 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's service-connected degenerative 
disc disease of the cervical spine.  During the November 2004 
VA examination, although the veteran complained of pain, 
there was no history of numbness or radiation of the pain, no 
additional limitation of motion or functional impairment 
during the flare-up, no history of numbness or weakness, no 
unsteadiness or falls, no affect in his daily activities 
because of neck pain.  Upon examination, there was no 
limitation of the movements of the cervical spine because of 
pain, weakness, fatigue, or repetitive use and the veteran 
was able to tolerate the pain during flexion.  During the 
June 2007 VA examination, there was no incoordination, 
limitation of motion due to pain, weakness, fatigue, or 
repetitive use.  Although the veteran testified that he had 
muscle spasms, tension, flare-ups, tightness, and locking, 
the Board finds it significant that during his most recent 
examination in June 2007, there was no history of dizzy 
spells, unsteadiness, numbness, or any affect on his 
activities of daily living.  Significantly, the veteran told 
the examiner that he did not have many problems with his 
neck.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
service-connected degenerative disc disease of the cervical 
spine.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected degenerative 
disc disease of the cervical spine has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  Importantly, the 
veteran testified during his January 2008 hearing that he is 
unable to work due to his seizure disorder and lumbar spine 
disability.  As such, the medical evidence of record does not 
show that his service-connected cervical spine disability had 
interfered with employment beyond the regular schedular 
criteria nor that his service-connected cervical spine 
rendered him unemployable.  In the absence of such factors, 
the Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected degenerative 
disc disease of the cervical spine under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
seizure disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

An October 2002 RO decision originally denied service 
connection because there was no evidence showing a diagnosis 
or treatment for seizures on active duty or evidence that the 
veteran currently had a seizure disorder.  Because the 
veteran did not appeal that decision, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  The veteran, however, now 
seeks to reopen his claim.  As noted, despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final October 2002 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final October 2002 rating 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the October 2002 decision includes, but is not 
limited to, an undated service medical record which noted 
that the veteran felt weak, dizzy, and that he might lose 
consciousness and had headaches; VA treatment records dated 
from 2002 to 2007 which reflected that the veteran currently 
has seizures; and an October 2006 private medical opinion 
from Dr. S.G. which stated that it was reasonable to have a 
strong suspicion that the spells the veteran suffered in 1991 
were part of his current epileptic disorder.  

As noted, the veteran's claim was previously denied because 
there was no evidence showing a diagnosis or treatment for 
seizures on active duty or evidence that the veteran 
currently had a seizure disorder.  The veteran has now 
provided evidence of a current seizure disorder; an in-
service record showing he felt weak, dizzy, and that he might 
lose consciousness and had headaches; and an October 2006 
private opinion which states that it is reasonable that the 
spells the veteran contended he suffered from in-service are 
part of his current epileptic disorder.  Obviously, this 
evidence is new in that it was not previously of record.  
Moreover, this evidence relates to unestablished facts 
necessary to substantiate his claim.  Further, as the 
credibility is presumed, the evidence as a whole raises a 
reasonable possibility of substantiating the claim.  Justus, 
3 Vet. App. at 513.  For these reasons, the Board finds that 
the additional evidence received since October 2002 warrants 
a reopening of the veteran's claim of service connection for 
a seizure disorder, as it is new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a).

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative joint disease of the left knee.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

An October 2002 RO decision originally denied service 
connection because there was no evidence showing that left 
knee degenerative joint disease occurred in or was caused by 
the veteran's active duty service.  Because the veteran did 
not appeal that decision, it is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  The veteran, however, now seeks to 
reopen his claim.  As noted, despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final October 2002 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final October 2002 rating 
decision is not new and material within the meaning of 38 
C.F.R. § 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the October 2002 decision includes, but is not 
limited to, additional service medical records, which were 
absent for complaints of regarding the left knee; VA 
treatment records dated from 2002 to 2007, which indicated 
findings of bilateral knee pain and the veteran's contentions 
in March and October 2003 that he suffered from left knee 
pain since 1994 and after an accident in the military; and 
the veteran's testimony that his current left knee disability 
was related to lifting and repair work in service and when he 
hit his knees on the dashboard during his in-service motor 
vehicle accident.  

As noted, the veteran's claim was previously denied because 
there was no evidence showing that left knee degenerative 
joint disease occurred in or was caused by the veteran's 
active duty service.  Although the veteran contends that his 
left knee disability began in-service following a motor 
vehicle accident, the veteran's statements are not supported 
by the evidence of record.  As previously noted, the 
veteran's service medical records were absent for left knee 
related complaints.  Importantly, October 1992 records 
pertaining to the veteran's motor vehicle accident did not 
mention any left knee complaints.  Despite the March 1993 
report of medical history notation that the veteran had 
swollen or painful joints, it appears that lower back was 
written above this section.  Further, the veteran did not 
indicate a "trick" or locked knee and there was no notation 
of anything specific to his left knee.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran). 
Thus, when considering the veteran's contention with the 
evidence of record, the Board finds that the medical evidence 
does not support that his left knee disability began in 
service.  

Therefore, there remains no evidence on the record received 
since the October 2002 decision, which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Significantly, there is still no competent medical evidence 
linking the veteran's left knee degenerative joint disease to 
service.  38 C.F.R. §§ 3.303, 3.307, and 3.309(a). 
 Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the veteran's previously 
denied claim for service connection for degenerative joint 
disease of the left knee.


ORDER

Entitlement to an increased evaluation for degenerative disc 
disease of the cervical spine, currently evaluated as 10 
percent disabling, is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a seizure disorder is 
reopened; to that extent only, the appeal is granted.

New and material evidence having not been received, 
entitlement to service connection for degenerative joint 
disease of the left knee remains denied.


REMAND

2.  Entitlement to service connection for a seizure disorder

As reflected above, the Board has found new and material 
evidence to reopen the veteran's claim for entitlement to 
service connection for a seizure disorder.  However, for the 
following reasons, the Board feels that additional 
development is needed before a decision can be made on the 
merits of the claim.

During his January 2008 hearing, the veteran testified that 
his seizures began following a motor vehicle accident in 
October 1992.  He added that a neurologist believed that his 
seizures and blackouts were because of the motor vehicle 
accident.  

Correspondence from the National Personnel Records Center 
(NPRC) dated in April 2002 reflected that the veteran's 
service medical records are not available.  The veteran's 
available service medical records relevant to his motor 
vehicle accident in October 1992 did not mention any head 
trauma.  In particular, an October 1992 emergency care and 
treatment record noted that the veteran did not have loss of 
consciousness (LOC) or head trauma.  The assessment was acute 
cervical musculotendinous strain.  The service medical 
records also contained an undated record, submitted by the 
veteran in October 2003, which noted that the veteran felt 
weak, dizzy, and that he might lose consciousness and had 
headaches.  The plan was to refer him to P.A.  

The first post-service medical evidence of a seizure disorder 
was in a February 2002 VA treatment entry.  At that time, the 
veteran contended that he suffered from seizures since 1991.  
The veteran stated that his first spell of backing out where 
he lost track and closed his eyes for a few seconds/minutes 
occurred while he was serving in the Gulf War.  He added that 
he had these spells approximately once a week and thought 
they were related to the hot weather.  In 1998, he 
experienced two seizures and was seen at private hospital 
S.J.  At that time, the veteran had one to two seizures a 
month.  The assessment was seizure disorder of an unknown 
etiology.  In September 2002, the assessment was medically 
intractable seizure disorder, partial seizures with secondary 
generalization of unclear etiology.  Following a December 
2002 VA 90 hour video EEG monitoring study, the veteran was 
felt to have localization related epilepsy, specifically left 
temporal lobe epilepsy.  A February 2004 VA treatment entry 
indicated that the veteran was admitted to a private 
hospital, S.J., in December 2003 following a seizure.  An 
April 2005 VA treatment entry diagnosed the veteran with a 
cognitive disorder characterized by a complex partial seizure 
disorder with left temporal epileptogenic focus.  

In October 2006, private physician Dr. S.G. noted that the 
veteran reported that he began to experience seizures of loss 
of awareness and brief loss of consciousness around 1991 and 
received a diagnosis of blackout spells and continued to have 
more frequent spells, confusional episodes, memory lapses, 
and was later diagnosed with epilepsy.  Dr. S.G. opined that 
there was no way to prove with absolute certainty what 
exactly the episodes of loss of consciousness the veteran had 
in 1991 represented but since he has an epileptogenic focus 
in the left temporal lobe and no evidence of a tumor, it was 
reasonable to have a strong suspicion that the spells the 
veteran suffered in 1991 were part of the epileptic disorder.  

Additionally, an October 2007 letter from private medical 
center, S.J., reflected that the veteran was admitted to that 
facility with a diagnosis of right cerebellar ischemic 
stroke.  It was noted that the veteran had a seizure disorder 
and had seizures throughout his hospital stay.  

The Board finds that a VA examination is necessary in 
connection with the veteran's claim for a seizure disorder.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In this case, there is evidence 
of a current seizure disorder, evidence that the veteran 
might have suffered seizures in-service, and the October 2006 
private opinion from Dr. S.G. which indicated that it was 
reasonable to have a strong suspicion that the spells the 
veteran suffered in 1991 were part of the epileptic disorder, 
and there is insufficient evidence to decide the claim.  In 
this regard, although Dr. S.G. opined that it was reasonable 
to have a strong suspicion that the spells the veteran 
suffered in 1991 were part of his current disorder, she did 
not opine as to the degree of certainty.  Further, the Board 
notes that records from S.J. should be obtained on remand to 
gather more information on the veteran's seizure disorder.  

Additionally, during an August 2002 VA examination, the 
veteran was noted to be unemployed since 2001 secondary to 
grand mal seizures.  Additionally, a May 2003 document 
reflected that the veteran has been in receipt of Social 
Security benefits (SSA) since May 2001.  The U.S. Court of 
Appeals for Veterans Claims has held that, where VA has 
notice that the veteran is receiving disability benefits from 
the SSA, and that records from that agency may be relevant, 
VA has a duty to acquire a copy of the decision granting 
Social Security disability benefits, and the supporting 
medical documents on which the decision was based.  See Hayes 
v. Brown, 9 Vet. App. 67 (1996).  Under the circumstances 
presented here, the RO should request the veteran's SSA 
medical records.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative joint disease of the right knee.

The veteran was originally denied service connection for 
degenerative joint disease of the right knee in an October 
2002 RO decision because there was no evidence showing this 
disability either occurred in or was caused by his active 
duty service.  In a May 2003 RO decision, this claim was 
denied because there was no evidence of incurrence of a right 
knee disability in service or medical evidence showing X-ray 
evidence of arthritis of the right knee within one year of 
separation from service.  However, the September 2004 VCAA 
letter did not address the May 2003 RO decision.  As such, 
the veteran has not been provided with proper Kent v. 
Nicholson, 20 Vet. App. 1 (2006) notice information.  
Therefore, this claim must be remanded for proper notice.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
depression.

The Board notes the veteran's testimony during his January 
2008 hearing that he is depressed secondary to his service-
connected cervical and lumbar spine disabilities.  However, 
an April 2005 VA treatment entry reflected that the veteran 
had depression independent of and in conjunction with his 
seizures.  Currently, there is no evidence of record 
indicating an association, besides the veteran's assertions, 
of an association between any current depression and his 
service-connected cervical and lumbar spine disabilities.  As 
noted above, the veteran's claim for entitlement to service 
connection for a seizure disorder is remanded for further 
development.  However, because the record raises a claim of 
depression as secondary to seizures, the claim entitlement to 
service connection for depression is intertwined with the 
claim for entitlement to service connection for a seizure 
disorder on appeal.  See Harris v. Derwinski, 1 Vet. App. 
181, 183 (1991) ([two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  See also, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  Pending the outcome of the claim for entitlement 
to service connection for a seizure disorder, the issue must 
be held in abeyance and thereafter, following the outcome of 
remand for entitlement to service connection for a seizure 
disorder, the claim for depression should either be remanded 
for compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006) 
or reopened if the claim for entitlement to service 
connection for a seizure disorder is granted on remand.

Further, the Board notes that the veteran has not been 
provided with the new laws and regulations pertinent to his 
claim for service connection for depression as secondary to a 
service-connected disability.  In September 2006, while this 
appeal was pending, this regulation was amended; therefore, 
on remand, the RO should provide the veteran with both the 
old version of the regulation prior to the amendment and the 
new version.  38 C.F.R. § 3.310(a) (2006) and 38 C.F.R. 
§ 3.310(b) (2007).  

6.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 20 
percent disabling.

During his January 2008 hearing, the veteran testified that 
he was not able to complete the range of motion portion of 
his last VA examination in June 2007 because of pain.  
Further, he contended that in the last twelve months, he had 
60 days of incapacitating episodes where he was not able to 
get out of bed.  Because the veteran was not able to complete 
the range of motion portion of his last VA examination and he 
contends that he has had 60 days of incapacitating episodes 
in the last twelve months and there is not adequate medical 
evidence on which to rate him after the last examination in 
June 2007, the Board finds that a remand is necessary to 
obtain an examination to assess the current level of 
disability in the veteran's service-connected degenerative 
disc disease of the lumbar spine.  38 U.S.C.A. § 5103A(d) 
(West 2002); see also Caffrey v. Brown, 6 Vet. App. 377 
(1994); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

Additionally, during the course of this appeal, the Court 
issued a decision in Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008), which held that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  However, in 
this case, the Board notes that the veteran has not been 
adequately provided such notice, and thus, the claim must 
also be remanded for proper notice pursuant to Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
from the veteran, the AMC/RO should obtain 
relevant treatment records from private 
facility S.J. pertaining to the veteran's 
claim for entitlement to service 
connection for a seizure disorder from 
approximately 1998 to the present and 
associate them with the claims file.  

2.  The AMC/RO should obtain relevant 
records pertaining to his claim for 
entitlement to service connection for a 
seizure disorder from SSA and associate 
them with the claims file.  Note that the 
veteran has been in receipt of SSA 
benefits since May 2001.  

3.  The veteran should be scheduled for an 
examination to evaluate his claim for 
entitlement to service connection for a 
seizure disorder.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of any seizure 
disorder that is present.  If it is not 
possible to provide a specific diagnosis, 
so state.  

b.  If a seizure disorder is found, state 
a medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that it began during his period of 
service (August 1989 to April 1993).  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)  

The Board is particularly interested in 
ascertaining the relationship between the 
an undated record, submitted by the 
veteran in October 2003, which noted that 
the veteran felt weak, dizzy, and that he 
might lose consciousness and had 
headaches and his current seizures.  The 
examiner should also note the September 
2002 VA assessment of medically 
intractable seizure disorder, partial 
seizures with secondary generalization of 
unclear etiology, December 2002 VA 90 
hour video EEG monitoring study results 
of localization related epilepsy, 
specifically left temporal lobe epilepsy, 
and an April 2005 VA diagnosis of 
cognitive disorder characterized by a 
complex partial seizure disorder with 
left temporal epileptogenic focus.  The 
examiner should also note Dr. S.G.'s 
October 2006 opinion that there was no 
way to prove with absolute certainty what 
exactly the episodes of loss of 
consciousness the veteran had in 1991 
represented but since he has an 
epileptogenic focus in the left temporal 
lobe and no evidence of a tumor, it was 
reasonable to have a strong suspicion 
that the spells the veteran suffered in 
1991 were part of the epileptic disorder.  

4.  The AMC should notify the veteran of 
the definition of new and material 
evidence to reopen a claim for entitlement 
to service connection for right knee 
degenerative joint disease as set forth in 
the current version of section 3.156(a) of 
VA regulations and inform him what is 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient in 
the previous final denial of his claim in 
the May 2003 RO decision.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006)  The 
letter should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

5.  The claims for entitlement for service 
connection for a seizure disorder and for 
entitlement to service connection for 
depression to include as secondary to a 
seizure disorder are "inextricably 
intertwined" and, therefore, must be 
adjudicated together.  Following the 
outcome of remand for entitlement to 
service connection for a seizure disorder, 
the claim for depression should either be 
remanded for compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) or 
reopened if the claim for entitlement to 
service connection for a seizure disorder 
is granted on remand.
If the benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  
The SSOC should set forth all applicable 
laws and regulations pertaining to each 
issue, including both the old and the new 
version of the regulation for secondary 
service connection.  38 C.F.R. § 3.310(a) 
(2006) and 71 Fed. Reg.52744-52747 
(Sept. 7, 2006) (2007).

6.  The RO should send the veteran a 
notice letter in connection with his claim 
for an increased evaluation for 
degenerative disc disease of the lumbar 
spine.  The letter should (1) inform him 
of the information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; (3) 
inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in his 
possession that pertains to the claim.  

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In addition, the letter should tell the 
claimant to provide medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life.  If 
the Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
RO should provide at least general notice 
of that requirement to the claimant.  
Additionally, the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
The notice must also provide examples of 
the types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation and TDIU.  See Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).

7.  The veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
degenerative disc disease of the lumbar 
spine.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the veteran's service-connected 
disability.  The examiner should report 
all signs and symptoms necessary for 
rating the veteran's disability under the 
rating criteria.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and weakness 
should also be noted, as should any 
additional disability due to these 
factors.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefits sought are not granted, the 
veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


